      Case 1:15-cr-00627-ER Document 762 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                – against –                                      ORDER
                                                            15 Cr. 627-2 (ER)
AMIR MEIRI,

                              Defendant.


RAMOS, D.J.:

         By letter-motion ﬁled on November 12, 2020, Defendant Amir Meiri requested
permission to travel from New York City to Florida to assist his mother as she moves to a

new residence; to visit her on holidays; and to return periodically as needed to further

assist her during the pendency of her stay. Doc. 756. �at application was granted on

November 17, 2020. Doc. 760.

         Upon recommendation of the United States Probation Oﬃce, Mr. Meiri will be

required to obtain leave from the United States Probation Oﬃce prior to any future travel.


It is SO ORDERED.


Dated:    November 19, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
